          Case 1:20-cv-00483-SMV Document 4 Filed 05/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

FREDRICA GARCIA,

       Plaintiff,

v.                                                                     No. 20-cv-0483 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

      ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                   DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs [Doc. 2], filed on May 20, 2020. She requests that she

be permitted to proceed in accordance with 28 U.S.C. § 1915, to file her Complaint without

paying the filing fee, and that the Court direct the United States Marshals Service to serve

Defendant. See [Doc. 2]. The Court, being fully advised in the premises FINDS that the Motion

is well-taken and should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs [Doc. 2] be

GRANTED. Plaintiff may proceed in this action without payment of a filing fee, costs, or

security therefor.
          Case 1:20-cv-00483-SMV Document 4 Filed 05/27/20 Page 2 of 2




       IT IS FURTHER ORDERED that the United States Marshals Service serve the

summons and Complaint on the United States Attorney, the Attorney General, and the Office of

the General Counsel of the Social Security Administration.

       IT IS SO ORDERED.




                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge




                                               2
